            Case 2:21-cv-03488-WB Document 7 Filed 08/04/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA



 SIDNEY CLAYTON                          :

                    Petitioner           :     CIVIL ACTION NO. 3:21-1209

          v.                             :          (JUDGE MANNION)

                                         :
 WARDEN, SCI-ROCKVIEW,
                                         :
                    Respondent

                                     ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

            1. The Clerk of Court is directed to TRANSFER this case to the
               United States District Court for the Eastern District of
               Pennsylvania.

            2. The Clerk of Court is directed to CLOSE THIS CASE.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: August 4, 2021
21-1209-01-Order
